                Case 2:18-mj-02623-DUTY Document 3 Filed
                                                    http://10/02/18     Page 1 of 1 Page ID 1222c8c990b
                                                            156.131.20.221/cacd/CrimIntakeCal.NSF/ #:3  1f46c8...




                                                                    UNTTED STATES DISTRICT COURT
                                                                   CENTRAL DISTRICT OF CALIFORNIA

         UNITED STATES OF AMERICA,                                                       ~ Western Division
                                                                              Plainriff, ~
                                              vs.                                        ~ Case Number: 2:18-MJ-02623-1                  Out of District Affidavit
                                                                                         ~ Initial App. Date: 10/02/2018                 Custody
         Benjamin Drake Daley                                                            ~ Initial App. Time: 2:00 PM




                                                                            Defendant. ~ Date Filed: 10/02/2018
                                                                                       ~ Violation: 18USC2101, 18USC371
                                                                                       ~ CourtSmart/ Reporter:

                 PROCEEDINGS HELD BEFORE UNITED STATES                                                         CALENDAR/PROCEEDINGS SHEET
                    MAGISTRATE JL7DGE: Jean P. Rosenbluth                                                       LOCAL/OUT-OF-DISTRICT CASE




               PRESENT:                     Martinez, Beatriz                                                                                 None

                                                 Deputy Clerk
                                                                                    ~~v ~d R.~ alp                                     Interpreter/Language
                                                                                         Assistant U.S. At rney
                        D         IAL APPEARANCE NOT HELD -CONTINUED
                               efendant informed of charge an ~ t to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                             ~ preliminary hearing OR         removal hearing /Rule 20.
                            Defendant states true name ~ is as charged ~ is
                        ~ Court ORDERS the caption of the lndictment/Information be changed to reflect defendant's different true name. Counsel aze directed to
                         ~~ ~file ll future documents reflecting the true name as stated on the record.
                            Defendant advised of consequences o~f Ise statement in financial        davit. ~ Financial Affidavit ordered SEALED.
                        ~ Attorney: Steahen G. Frye, Panel          Appointed ~ Prev. Appointed ~ Poss. Contribution (see separate order)
                             D Special appearance by:
                            GovemmenYs request for detention is: ~ GRANTED ~ DENIED ~ WITHDRAWN ~ CONTINUED
                        ~ Defendant is ordered: ~ Permanently Detained ~ Temporarily Detained (see sepazate order).
                            BAIL FIXED AT $                                         (SEE ATTACHED COPY OF CR-1 BOND FORM FOR GONDTTIONS)
                            Government moves to UNSEAL Complaint/IndichnenUlnformation/Entire Case: ~ GRANTED ~ DENIED
                        ~ Preliminary Hearing waived.
                        ~ Class B Misdemeanor D Defendant is advised of maximum penalties
                        ~This case is assigned to Magistrate Judge                                                    .Counsel aze directed to contact the clerk for the
                            setting of all further proceedings.
                        ~PO/PSA WARRANT ~ Counsel are directed to contact the clerk for
                            District Judge                                                             for the setting offurther proceedings.
                        ~ Preliminary Hearing set for                                     at 4:30 PM
                        ~ PIA set for:                                     at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                            Governments motion to dismiss case/defendant                                                 only: ~ GRANTED ~ DENIED
                        ~ D~'e1f~anYs motion to dismiss for lack of pro able cause: ~ GRANTED ~ DENIED
                        defendant executed Waiver of Rights.              rocess received.
                        ~ Court ORDERS defendant Held to Answer to                                      District of
                             D Bond to transfer, if bail is posted. Defendant to report on or before
                             ~ Warrant of removal and final commitment to issue. Date issued:                                  By CRD:
                             D Warrant of removal and fina co nitment are ordered stayed until
                        ~ Case continued to(Date) 1~ ~ ~                                    (Time)            :O"D                   AM PM
                            Type of Hearing: ~~'..~YV~p Y~Before Judge                               N                             /Duty Magistr to Jud e.
                            Proceedings will be held in the ~ Duty Courtroom                                     udge's Courh'oom        ~Q                  ldor
                        ~ Defendant committed to the custody of the U.S. Marshal ❑F Summons: Defendant ordered to report to USM for processing.
                        __ ~Ab act of Court Proceeding(CR-53)issued. Copy forwarded to USM.
                            Abstract of Order to Return Defendant to Court on Next Court Day (M-20)issued. Original forwarded to USM.
                        ~ RELEASE ORDER NO:
                        ~ Other:                                                                                                  i
                                                   SA ~ USPO                               FINANCIAL                               EADY
                                                                                                                                    Deputy Clerk Initials



                   N1S (10/1;)                             CALENDAR/PROCEEDING SHEET - LOGAL/OUT-OF-DISTRICT CASE                                        Page I of 1

                     C~~a ✓



1 of 1                                                                                                                                                          10/2/2018, 11:36 AM
